Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

     	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“ input node configured to”, “output node configured to “, “a string correlithm object engine….configured to” , “a pre-processing stage….configured to” in claims 1-8. 

A review of the specification does not disclose equivalent structure to perform recited functions for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 	Claim elements “ input node ”, “output node “, “a string correlithm object engine” , “a pre-processing stage” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the specification does not disclose corresponding structure, material, or acts for the claimed functions. Thus, the metes and bounds of claims are vague and indefinite. 
 Applicant may:
	      	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 10,019,650, Lawrence hereinafter) in view of  (“ WILEY-IEEE EBOOKS | 01-JAN-2014 | Wiley-IEEE Press 2014 (Edition: 1, Pages: 696)”, Wiley hereinafter).



As to claim 1, Lawrence teaches  a system configured to emulate a correlithm object processing system (see FIG. 12. Also, see FIG. 3, col. 12, lines 1-23, “emulating a sensor 302 in hardware is described in FIG. 5”), comprising
 	 a first input node (e.g., Node 1”, FIG. 12)  configured to receive a first real-world numeric value  (e.g., “1202” FIG. 12. Also, see “320”, FIG. 3) 5comprising a first component (e.g., one of “electrical signals”, col. 11, lines53-67) and a first phase component (e.g., “value 1”, FIG. 3);
 	 a first output node (e.g., “Node 3”, FIG. 12)  configured to receive the first  component and generate a first correlithm object (e.g.,  see “200c”, FIG. 12) associated with the first  binary strings. The number of bits used to represent the correlithm object 104 corresponds with the number of dimensions of the n-dimensional space 102 where the correlithm object 102 is located”); 
 	a second output node  (e.g., “304B”, FIG. 12) configured to receive the first phase component and 10generate a second correlithm object  (see FIG. 200B”, FIG. 12) associated with the first phase component  , wherein the second correlithm object comprises an n-bit binary string (e.g., col. 8, lines 63-67 and col. 9, line 1-8, “correlithm objects 104 may be represented using categorical binary strings. The number of bits used to represent the correlithm object 104 corresponds with the number of dimensions of the n-dimensional space 102 where the correlithm object 102 is located”); 
 	a second input node (e.g., “Node 3”, FIG. 12)  configured to receive a second real-world numeric value (e.g., “1208”, FIG. 12) comprising a second  component (e.g., another one of “electrical signals”, col. 11, lines53-67) and a second phase component (see “value 2”, FIG. 3); 
 	a third output node (e.g., “404D”, FIG. 12)  configured to receive the second amplitude component and 15generate a third correlithm object  (e.g., “200D”, FIG. 12) associated with the second  component, wherein the third correlithm object comprises an n-bit binary string(e.g., col. 8, lines 63-67 and col. 9, line 1-8, “correlithm objects 104 may be represented using categorical binary strings. The number of bits used to represent the correlithm object 104 corresponds with the number of dimensions of the n-dimensional space 102 where the correlithm object 102 is located”); and 
binary strings. The number of bits used to represent the correlithm object 104 corresponds with the number of dimensions of the n-dimensional space 102 where the correlithm object 102 is located”).  

However, Lawrence does not teach the first real-world numeric value   5comprising a first amplitude component, the first output node configured to receive the first amplitude component; the second real-world numeric value comprising a second amplitude component.

Wiley teaches  to receive a first real-world numeric value (e.g., “0.5”, Figure 4.2)  5comprising a first amplitude component (e.g., “0.5”, “Amplitude”, FIG. 4.2”) and a first phase component (e.g., “100”, “Frequency (Hz)”, Figure 4.2. se page 77,  “Figure 4.2. Frequency variation of two sinusoids obtained with DFT “); receiving a second real-world numeric value comprising a second amplitude 10component (e.g., “0.25”, Figure 4.2. ) and a second phase component ( e.g., see Figure 4.2 and Figure 4.3,pages 76-80). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lawrence by adopting the teachings of Wiley to  “ get much closer to the correct signal spectrum in the frequency domain” (see Wiley, page 80).




As to claim 3, Lawrence teaches   wherein the first output node: stores a table that includes a plurality of real-world numeric values, each real- world numeric value associated with a corresponding correlithm object (e.g., see FIG. 3 ) ; identifies a real-world numeric value (e.g., See FIG. 3) ;  5and outputs a correlithm object that corresponds to the identified real-world numeric value in the table (e.g., see FIGs. 3 and 12, col. 12, lines 24-67).  However, Lawrence does not teach identifies the real-world numeric value based on the first amplitude component. Wiley teaches  identifies the real-world numeric value based on the first amplitude component (e.g., see Figure 4.2 and Figure 4.3,pages 76-80). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 


As to claim 4, Lawrence teaches    wherein the second output node:  10stores a table that includes a plurality of real-world numeric values (See FIG. 3) , each real- world numeric value associated with a corresponding correlithm object (see FIG. 3); identifies a real-world numeric value based on the first phase component; and outputs a correlithm object that corresponds to the identified real-world numeric value in the table(see FIGs. 3 and 12, col. 12, lines 24-67).  
  

As to claim 5, Lawrence teaches    wherein the first input node, the first output node, and the second output node combine to form a first sensor node ( e.g., see “sensor 301”, FIG. 3)  .

As to claim 6. The system of Claim 1, wherein:  20the first correlithm object comprises a first sub-string correlithm object of a string correlithm object; and the second correlithm object comprises a first sub-string correlithm object of the string correlithm object (e.g., col. 9, lines 10-67, “a first correlithm object 104 is represented by a first 10-bit string (1001011011) and a second correlithm object 104 is represented by a second 10-bit string (1000011011). The hamming distance corresponds with the number of bits that differ between the first correlithm object 104 and the second correlithm object 104. In other words, the hamming distance between the first correlithm object 104 and the second correlithm object 104 can be computed as follows”).  

As to claim 257, Lawrence does not teach further comprising a pre-processing stage implemented by a processor and configured to transform a time domain signal into the first real-world numeric value comprising a first frequency distribution and the second real-world numeric value comprising a second frequency distribution.  However, Wiley teaches a pre-processing stage implemented by a processor and configured to transform a time domain signal into the first real-world numeric value comprising a first frequency distribution and the second real-world numeric value comprising a second frequency distribution   (e.g., see pages 72-72, “4.2.1 Fourier Transform (FT)”, “The transformations between the time and the frequency domains are based on the FT and its inverse (IFT).”, “Here, s(t), s(ω), and f are the time signal, the frequency signal, and the frequency, respectively, and j=−1. We, the physicists and engi-neers, sometimes prefer to write the transform in terms of angular frequency ω = 2πf as”, ““FT is defined for continuous time signals, and in order to go to frequency domain, the time signal must be observed from an infinite-extend time window. Under these condi-tions, the FT defined earlier yields frequency behavior of a time signal at every frequency, with zero frequency resolution”  ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lawrence by adopting the teachings of Wiley to  “ get much closer to the correct signal spectrum in the frequency domain” (see Wiley, page 80).


As to claim 308, Lawrence does not teach, wherein the pre-processing stage performs one of a Fourier transform function and an analog-ear transform function. However, Wiley teaches 


As to claim 9, see rejection of claim 1 above . 
 
As to claims 10-14, see rejection of claims 2-4 and 7-8 above.

As to claim 15, see rejection of claim1 above. Lawrence teaches further a computer program comprising executable instructions stored in a non-transitory computer readable medium such that when executed by a processor (see FIG. 5).

As to claims 16-20, see rejection of claims 2-4 and 7-8 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDOU K SEYE/Examiner, Art Unit 2194